DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 06/01/2021.
Claims 1-6, 8-16, and 18-20 have been amended and are hereby entered.
Claims 7 and 17 have been canceled.
Claims 1-6, 8-16, and 18-20 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 24, filed 06/01/2021, with respect to the drawing objections have been fully considered and are persuasive. The objections of the drawings have been withdrawn. 
Applicant’s arguments, see page 25, filed 06/01/2021, with respect to the specification objections have been fully considered and are persuasive. The objections of the specification have been withdrawn. 
Applicant’s arguments, see pages 25-26, filed 06/01/2021, with respect to the 35 U.S.C. 112(a) rejections of claims 8, 9, 18 and 19 have been fully considered and are persuasive. The amended claims no longer recite the recommendation comprising a likelihood, which was the limitation at issue in the rejections. The 35 U.S.C. 112(a) rejections of claims 8, 9, 18 and 19 have been withdrawn. 
Applicant’s arguments, see pages 26-27, filed 06/01/2021, with respect to the 35 U.S.C. 112(b) rejections of claims 2, 12 and 15 have been fully considered and are persuasive. Amended claims 2 and 12 now clearly recite that second utilization data comprises second percentage values corresponding to the second time period. By amending claim 15 to depend 
Applicant’s arguments, see pages 27-32, filed 06/01/2021, with respect to the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are generally not persuasive. Claims 7 and 17 have been canceled, but the 35 U.S.C. 101 rejections of claims 1-6, 8-16, and 18-20 have been maintained.
In section II. A. on pages 27-29, Applicant argues that the 03/08/2021 Office Action did not consider the original claim 1 as a whole when determining whether the claims integrated the recited judicial exceptions into a practical application. Examiner respectfully disagrees. In the 35 U.S.C. 101 section of the 03/08/2021 Office Action, Examiner considered the claims as a whole. Regarding claim 1 specifically, Examiner determined the abstract ideas recited in claim one and stated them in the Office Action. In original claim 1, the additional elements that remained were the computer system and the method being “computer-implemented”. Examiner then considered whether the additional elements as a whole integrated the recited judicial exceptions into a practical application. However, the additional elements amounted to no more than mere instructions to apply the judicial exception using generic computer components. Specifically, each method step recited a judicial exception that the claim says is to be done at/by a generic computer system (e.g. “determining, by the computer system…”) and the claim instructs that the method as a whole is to be implemented by a computer. As the additional elements did not integrate the claim as a whole into a practical application, Examiner found that original claim 1 was directed to judicial exception at Step 2A Prong 2 and subsequently found the claim ineligible at Step 2B.
Applicant also argues in this section that evaluation of eligibility at Step 2A Prong 2 requires evaluation of the considerations in MPEP 2106.05(a)-(c) and (e)-(h) and that claims are 
In section II. B. of Applicant’s response, Applicant argues that the amended claims integrate the judicial exception into a practical application based on “other meaningful limitations”. Examiner respectfully disagrees. As stated above, merely implementing a judicial exception via computers does not constitute as “other meaningful limitations”. As will be shown below, the graphical user interface and a client device introduced in the amended claim 1 also amounts to no more than mere instructions to apply the exception using generic computer components and computer implementation. While using a computer system to generate a shipping recommendations based on utilization data may be more efficient and less error prone than if it were implemented by humans, per MPEP 2106.05(f)(2) “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).” Thus, the amended claims do not integrate the judicial exception into a practical application or provide an inventive concept. The 35 U.S.C. 101 rejections of claims 1-6, 8-16, and 18-20 are maintained.
Applicant’s arguments, see pages 32-34, filed 06/01/2021, with respect to the 35 U.S.C. 103 rejections of claims 1 and 11 have been fully considered and are generally persuasive. The amended claims 1 and 11 do incorporate some aspects of novel/non-obvious original claims 8 and 18, but did not incorporate the shipping recommendation being based on the expected volatility value that was indicated as novel/non-obvious in the 03/08/21 Office Action. Nonetheless, while the reasons amended claims 1 and 11 are novel/non-obvious are not exactly the same as those for original 8 and 18, the amended claims 1 and 11 do still overcome the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites the limitation "the computer system" in the “responsive…” and “causing…” paragraphs. There is insufficient antecedent basis for this limitation in the claim, as prior mentions of a computer system in claims 11 and 16 were removed via Applicant’s amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite monitoring the changes in commercial interactions between a shipper and one or more freight forwarders. 
Claim 1 recites the concept of monitoring the changes in commercial interactions between a shipper and one or more freight forwarders which is a certain method of organizing human activity including managing commercial interactions. A method comprising: accessing shipping data corresponding to a supplying entity and one or more shipping entities involved in commercial transport of a first plurality of items, during a first time period, and a second plurality of items, during a second time period, on behalf of the supplying entity; wherein the first plurality 
The four “determining” limitations of claim also recite the abstract idea of mathematical calculations. The determining of the first and second utilization data covers, for example, the summation of items shipped by a shipping entity in a time period or the calculation of a percentage of a supplier’s items shipped in a time period that were shipped by a particular shipping entity. The determining difference utilization data covers the subtraction of the first and second utilization data. The determining of expected difference utilization data covers subtracting the difference utilization data from piece of historical difference utilization data corresponding to the next time period (i.e. subtracting data from September of current year from data from October of prior year).
The four “determining” limitations of claim also recite the abstract idea of mental processes. The examples of the “determining” limitations discussed above regarding mathematical calculations could be performed by a human using pen and paper. Therefore, per MPEP 2106.04(a)(2) III., the “determining” limitations would also fall into the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a computer system, a graphical user interface, a client computing device, and a particular client computing device. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The method being “computer-implemented” similarly amounts to using generic computer implementation. “Causing, by the computer system, the graphical user interface data to be transmitted to a particular client computing device” is post-solution extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components and extra-solution activity. Accordingly, even in combination, these 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system, a graphical user interface, a client computing device, and a particular client computing device amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the method being “computer-implemented” similarly amounts to using generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Regarding the transmission of data from the computer system to a particular client computing device, MPEP 2106.05(d) II. states that transmitting data over a network has been recognized by the courts as well-understood, routine and conventional and thus cannot provide inventive concept. The claim is not patent eligible.
Claims 2-3 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 4 further limits the abstract idea of claim 1 while introducing the additional element of a second graphical user interface. The claim does not integrate the abstract idea into a practical application because the element of a second graphical user interface is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. “Causing, by the computer system, the second graphical user interface data to be transmitted to the particular client computing device” is post-
Claim 5 further limits the abstract idea of claim 4 without adding any new additional elements. Therefore, by the analysis of claim 4 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 6 further limits the abstract idea of claim 1 while introducing the additional element of a second graphical user interface. The claim does not integrate the abstract idea into a practical application because the element of a second graphical user interface is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. “Causing, by the computer system, the second graphical user interface data to be transmitted to the particular client computing device” is post-solution extra-solution activity. Adding these new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity (see MPEP 2106.05(d) II. for data transmission over a network being established as well-understood, routine and conventional) cannot provide an inventive concept. The claim is not patent eligible.
Claims 8-10 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 11 recites the concept of monitoring the changes in commercial interactions between a shipper and one or more freight forwarders which is a certain method of organizing human activity including managing commercial interactions. Instructions that, when  executed, cause: accessing shipping data corresponding to a supplying entity and one or more shipping entities involved in commercial transport of a first plurality of items, during a first time period, and a second plurality of items, during a second time period, on behalf of the supplying entity; wherein the first plurality of items is different than the second plurality of items and the first time period is different than the second time period; determining, from the shipping data, first utilization data for the supplying entity, wherein the first utilization data comprises one or more first usage values specifying a quantity of items of the first plurality of items shipped by each shipping entity of the one or more shipping entities on behalf of the supplying entity during the first time period; determining, from the shipping data, second utilization data for the supplying entity, wherein the second utilization data comprises one or more second usage values specifying a quantity of items of the second plurality of items shipped by each shipping entity of the one or more shipping entities on behalf of the supplying entity during the second time period; determining, from the first utilization data and the second utilization data, difference utilization data for the supplying entity, wherein the difference utilization data comprises one or more differences between the first usage values and the second usage values; accessing historical difference utilization data for the supplying entity; determining from the difference utilization data and the historical difference utilization data, expected difference utilization data, wherein the expected difference utilization data comprises one or more expected differences in usage values during a future time period; generating based on the expected difference 
The four “determining” limitations of claim also recite the abstract idea of mathematical calculations. The determining of the first and second utilization data covers, for example, the summation of items shipped by a shipping entity in a time period or the calculation of a percentage of a supplier’s items shipped in a time period that were shipped by a particular shipping entity. The determining difference utilization data covers the subtraction of the first and second utilization data. The determining of expected difference utilization data covers subtracting the difference utilization data from piece of historical difference utilization data corresponding to the next time period (i.e. subtracting data from September of current year from data from October of prior year).
The four “determining” limitations of claim also recite the abstract idea of mental processes. The examples of the “determining” limitations discussed above regarding mathematical calculations could be performed by a human using pen and paper. Therefore, per MPEP 2106.04(a)(2) III., the “determining” limitations would also fall into the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more non-transitory computer-readable media 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more non-transitory computer-readable media storing instructions, one or more processors, a graphical user interface, a client computing device, and a particular computing device amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Regarding the transmission of data to a particular client computing device, MPEP 2106.05(d) II. states that transmitting data over a network has been recognized by the courts as well-understood, routine and conventional and thus cannot provide inventive concept. The claim is not patent eligible.
Claims 12-13 further limit the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above these claims, individually and as an 
Claim 14 further limits the abstract idea of claim 11 while introducing the additional element of a second graphical user interface. The claim does not integrate the abstract idea into a practical application because the element of a second graphical user interface is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. “Causing the second graphical user interface data to be transmitted to the particular client computing device” is post-solution extra-solution activity. Adding these new additional element into the additional element from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity (see MPEP 2106.05(d) II. for data transmission over a network being established as well-understood, routine and conventional) cannot provide an inventive concept. The claim is not patent eligible.
Claim 15 further limits the abstract idea of claim 14 without adding any new additional elements. Therefore, by the analysis of claim 14 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 16 further limits the abstract idea of claim 11 while introducing the additional elements of a second graphical user interface and a computer system. The claim does not integrate the abstract idea into a practical application because the elements of a second graphical user interface and a computer system are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. “Causing, by the computer system, the second graphical user interface data to be transmitted to the particular client computing device” is post-solution extra-solution activity. 
Claims 18-20 further limit the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Novel/Non-Obvious
Regarding claim 1, the claim is distinguished over the current art of record. As discussed in greater detail in the 03/08/2021 Office Action, Swartz et al. (U.S. Pre-Grant Publication No. 2019/0251506, hereafter known as Swartz) teaches a computer-implemented method (see [0106]) that determines utilization data from two sets of items in two time periods (see [0087] and [0111]), determines difference utilization data from the utilization data for the two time periods, and generates graphical user interface data that causes display of a graphical user interface comprising a graphical visual representation of difference utilization data (see Fig. 21 and [0111]). Swartz also teaches in [0119] that the interface is provided to a client device. Also as discussed in greater detail in the 03/08/2021 Office Action, Krieg et al. (U.S. Pre-Grant Publication No. 2018/0165642, hereafter known as Krieg) teaches the shipping data corresponding to a supplying entity and one or more shipping entities and accessing historical difference utilization data for the supplying entity in [0031] and [0044]. Also as discussed in the 03/08/2021 Office Action, Chowdhary et al. (U.S. Pre-Grant Publication No. 2018/0082253, 
Other prior art does not fully remedy the deficiencies of Swartz, Krieg and Chowdhary. Morley et al. (U.S. Pre-Grant Publication No. 2003/0046133, hereafter known as Morley) teaches in Fig. 2 and [0028] – [0031] the ranking of carrier options based on cost, past performance, contract maximums and minimums to find the best suited carrier for the shipment. Paragraph [0030] further teaches communicating the rankings (including the highest ranked, best suited carrier for the shipment) to the user, which one of ordinary skill in the art would recognize would be obviously combinable into the Swartz, Krieg and Chowdhary user interface. However, Morley and the other prior art of record do not teach the shipping recommendation being determined using the expected difference utilization data. 
For example, Bezanson (U.S. Patent No. 8,000,988; hereafter known as Bezanson) teaches a shipping recommendation to ship with a particular entity based on predetermined usage limits and historical usage (see Col. 16 line 53 – Col. 17 line 3, wherein usage of Carrier B should be lowered/capped, thus funneling more shipments to Carrier A, in a future time period to satisfy predetermined usage limits). Further, https://www.shipstation.com/blog/ecommerce-shipping/ (“Ecommerce Shipping: How to Choose the Best Carrier”, published 1/5/2018, hereafter known as Gonzales) teaches using item characteristics, areas serviced by carriers, historical performance, delivery speed, and tracking capabilities when determining which carrier 
Thus, it is in the shipping recommendation being determined based on the expected difference utilization data that claim 1 distinguishes over the prior art of record. 
Regarding claim 11, the claim distinguishes over the prior art of record for similar reasons as claim 1.
Claims 2-6 and 8-10 are distinguished over the prior art of record by virtue of their dependence on claim 1. Claims 12-16 and 18-20 are distinguished over the prior art of record by virtue of their dependence on claim 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                      /GEORGE CHEN/Primary Examiner, Art Unit 3628